Citation Nr: 0203176	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  01-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to disability pension benefits.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant served in the New Philippine Scouts from June 
1, 1946 to March 8, 1949.  His first attempt to establish 
basic eligibility to pension, in October 1992, was denied in 
November 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) due to the fact that qualifying service 
had not been shown.  He did not appeal that decision within 
one year of the November 1992 notice of his right to do so.  
There have been several subsequent decisions made on 
applications to reopen.  The last RO decision on the matter 
was in December 1999.  Appeal rights were given at that time, 
but no appeal was received within one year thereof.  

Instantly, the appellant applied for pension in June 2001.  
The RO denied the claim in July 2001, advising him that he 
had not submitted new and material evidence to reopen its 
determination on eligibility.  He appealed its decision, and 
the matter is now before the Board.  


FINDINGS OF FACT

1.  The RO last denied the appellant's claim for pension in 
December 1999 and notified the appellant of its decision and 
of his right to appeal it within one year at that time, and 
the appellant did not timely appeal that decision.  

2.  Since that decision, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been submitted. 



CONCLUSION OF LAW

As new and material evidence has not been received, the RO's 
December 1999 decision denying the veteran's application to 
establish legal entitlement to disability pension benefits is 
final and the claim may not be reopened.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.302 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp. 2001)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the appellant was notified of the RO's 
decision, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the decision, statement of the case, and 
letters sent to the appellant informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  VA has made reasonable attempts to obtain 
all such necessary evidence including service information.  
All pertinent existing evidence necessary for the 
determination of the claim appears to be of record, and he 
has been advised as recently as February 2002 that he has the 
right to submit additional evidence.  There are of record 
service records as well as information from the National 
Personnel Records Center relating to his claim.

The communications from VA to the appellant informed him of 
the type of evidence which would be relevant and assisted him 
in providing it.  In this case, the Board finds that VA has 
complied with 38 C.F.R. § 3.159 as amended [see 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001)], and with the duty to assist and 
the duty to notify the appellant of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. § 3.159 as amended retroactively 
on August 29, 2001, the RO's actions comply with the 
amendments to 38 C.F.R. § 3.159.  VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the appellant, the Board finds that the 
appellant has not been prejudiced by the Board's decision on 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the appellant has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the appellant has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision.  Accordingly, 
the Board may proceed with a discussion of the matters at 
issue. 

Factual Background

The RO last denied the appellant's pension eligibility claim 
in December 1999, on the basis that the evidence continued to 
show that he had active duty from June 1946 to March 1949 in 
the new Philippine Scouts.  The appellant was notified of the 
RO's decision and of his right to appeal it within one year 
thereof, and he did not timely appeal that decision.  

Evidence of record at the time of that decision included 
service discharge certificates and other information from the 
service department, consistent with service in the new 
Philippine Scouts from June 1946 to March 1949.

In conjunction with the appellant's June 2001 application to 
reopen, he submitted duplicates of service papers which were 
previously considered.  

In October 2001, the appellant stated that he served with the 
occupation forces on Okinawa for almost his entire service 
duration, and that that service should be considered World 
War II service from June 1, 1946 through December 31, 1946.

Pertinent law and regulations

When a claim has been denied and the decision becomes final, 
new and material evidence must be received to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Evidence is new when it is not cumulative of evidence 
previously considered.  It is material when it is relevant 
and probative, and is so significant that it must be 
considered in order to fairly evaluate the merits of a claim.  
38 C.F.R. § 3.156.  If new and material evidence has not been 
received, the claim may not be reopened.  Manio, 1 Vet. App. 
at 146.  

The benefit of the doubt doctrine does not apply in deciding 
whether to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462, 464 (1994).  

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 38 U.S.C.A. §§ 
101(2), (24), 1521(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.1, 3.6 (2001).  The term "veteran" is defined as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & 
Supp. 2001).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(2001).  "Active military, naval, and air service" includes 
active duty.  "Active duty" is defined as full-time duty in 
the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1 (2001).

Sec. 3.8  Philippine and Insular Forces.

    (a) Regular Philippine Scouts.  Service in the Philippine 
Scouts except that described in paragraph (b) of this 
section), the Insular Force of the Navy, Samoan Native Guard, 
and Samoan Native Band of the Navy is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance. Benefits are payable in dollars.
    (b) Other Philippine Scouts.  Service of persons enlisted 
under section 14, Pub. L. 190, 79th Congress (Act of October 
6, 1945), is included for compensation and dependency and 
indemnity compensation.  Such benefits are payable at a rate 
of $0.50 for each dollar authorized under the law.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190.

38 C.F.R. § 3.8.

Analysis

The information which was previously considered was to the 
effect that the appellant served as a new Philippine Scout.  
According to the applicable law and regulations, such service 
does not meet the requirements for basic eligibility for 
nonservice-connected VA pension.  

In order for evidence to be new and material, it would have 
to show service which would qualify the appellant for basic 
pension eligibility.  No such evidence has been received.  
Duplicates of pieces of evidence previously considered are 
not new.  38 C.F.R. § 3.156.

The Board notes that in October 2001, the appellant stated 
that he served with the occupation forces on Okinawa for 
almost his entire service duration, and that such service 
should be considered World War II service from June 1, 1946 
through December 31, 1946.  However, the Board notes that the 
Board has no power to make policy.  Instead, it must apply 
the law to the facts before it.  38 U.S.C.A. § 7104 (West 
1991 & Supp. 2001).  The evidence does not show qualifying 
service.

In light of the above, the appellant's claim may not be 
reopened, 38 U.S.C.A. §§ 5108, 7105, and as such, basic 
eligibility for pension remains denied.  


ORDER

The petition to reopen a claim for basic eligibility for VA 
pension benefits is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

